Citation Nr: 0508525	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to December 15, 
1999, for the grant of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC), based 
on the need for aid and attendance of another person or at 
the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
January 1972.

This case comes to the Board of Veterans' Appeals (Board) by 
means of rating decisions rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In an October 2001 rating decision, the RO 
implemented a September 2001 Board decision that awarded a 
100 percent disability evaluation for the veteran's PTSD and 
assigned an effective date of December 15, 1999.  In 
addition, by rating action in December 2001, entitlement to 
SMC was denied.  Thereafter, the veteran appealed these 
decisions.


FINDINGS OF FACT

1.  By rating action in February 1998 the rating for PTSD was 
increased from 30 percent to 50 percent.  An effective date 
of October 3, 1997, the date of the claim for an increased 
rating for PTSD, was assigned.  The veteran did not appeal 
this decision.  

2.  There is no subsequent correspondence in the claims file 
regarding a claim for an increased rating for PTSD until the 
RO received a memorandum on December 15, 1999, from the 
veteran's service representative requesting an increased 
rating for PTSD.

3.  The Board in September 2001 granted a rating of 100 
percent for PTSD.  By rating decision in February 2002, the 
RO established an effective date of December 15, 1999, for 
the 100 percent rating for PTSD.

4.  During the year prior to receipt of the December 1999 
claim for an increased rating for PTSD, the veteran 
maintained full time employment and his PTSD was considered 
stable.

5.  Service connection has been established for the following 
disabilities:  PTSD rated as 100 percent disabling; diabetes 
mellitus rated as 10 percent; and erectile dysfunction rated 
as noncompensable.  The combined rating for the veteran's 
service-connected disabilities is 100 percent.

6.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and has not established a factual need for 
aid and attendance.

7.  The veteran is not unable to feed or clothe himself, nor 
is he bedridden or incapable of attending to the needs of 
nature without assistance.

8.  The veteran's disabilities do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 15, 
1999, for the grant of a 100 percent rating for PTSD have not 
been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 
38 C.F.R. § 3.400 (2004); Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

2.  The criteria for SMC by reason of the veteran being in 
need of the regular aid and attendance of another person 
and/or by reason of the veteran being housebound due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1114, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.350(b), 3.350(i), 3.352(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
April 2001, and in the statement of the claim dated in April 
2002 (SOC).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.

In this case, the April 2001 VCAA notice letter, and April 
2002 SOC provided to the veteran generally informed him of 
the evidence not of record that was necessary to substantiate 
his claims and identified which parties were expected to 
provide such evidence. Although they did not specifically 
address the VCAA "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims. In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the October 2004 supplemental statement of the case 
(SSOC), and November 2004 SOC. In light of the actual notice 
provided, the Board finds that any content deficiency in the 
April 2001 notice letter and April 2002 SOC was non-
prejudicial error.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim. See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

VA medical examinations pertinent to the issues on appeal 
were obtained in September and October 2004. The Board finds 
the available medical evidence is sufficient for an adequate 
determination of these matters. Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.


Background.  In May 1981 and November 1992 the veteran filed 
claims for service connection for a psychiatric disorder.  By 
rating actions in September 1981 and November 1993 service 
connection was denied.  The veteran was notified of those 
determinations and did not perfect timely appeals.  Those 
decisions are final.

In December 1995 the veteran submitted stressor information 
in support of his claim for PTSD.  In an April 1996 rating 
action, service connection for PTSD was granted and a 30 
percent rating was assigned. An effective date of June 7, 
1995, the date of the claim for PTSD, was assigned.

In April 1997, the veteran filed an NOD to the effective date 
of the award of benefits.  He asserted that he first filed 
his claim and was diagnosed in 1992.  An SOC was issued in 
July 1997 for an earlier effective date claim.

In October 1997, the veteran filed a claim for an increased 
rating for PTSD.  By rating action in February 1998, the RO 
increased the rating for PTSD from 30 percent to 50 percent, 
effective the date of receipt of the October 1997 claim. 

VA outpatient clinic records reflect that the veteran's PTSD 
was noted to be stable when he was seen in May 1998.  He 
attended an Anger Group in May 1998; he participated actively 
in the group process.  The clinic records reflect that he 
experienced anger management problems that increasingly 
interfered with his professional and social life.  According 
to a June 1999 record, the veteran had stable PTSD with no 
depressive symptoms.  According to an October 1999 record, 
the veteran was alert and calm.  The veteran's mood was 
euthymic and affect appropriate.  There were no psychotic 
symptoms.  The veteran attended work regularly (he was a 
supervisor with the United States Postal Service).  His sleep 
and appetite were good.  The assessment was stable PTSD and 
he was to continue with his medication.  In November 1999, 
however, the veteran failed to appear for his monthly PTSD 
outpatient meeting. 

On December 15, 1999, VA received a claim for an increased 
rating for PTSD.

The veteran was seen on December 20, 1999, for a PTSD 
outpatient visit.  The veteran reported that he had an 
altercation at work several weeks before.  He had asked to 
enter another anger management group.  It was observed that 
the veteran was alert, calm and euthymic, with no psychotic 
symptoms.  The veteran reported that he had done well most of 
the time; however, he was irritable at work one day and he 
got into a shouting match with a co-worker.  No physical 
violence occurred, however.  The veteran added that he later 
had a calm talk with the same co-worker and they cleared the 
air.  The PTSD was described as currently stable.  In a 
January 2000 record, the veteran reported that work was going 
more smoothly and he looked forward to his anger management 
group.  There were no psychotic symptoms and he was stable on 
his medication.  The examiner assessed PTSD.  

In a December 2000 personal hearing at the RO the veteran 
offered testimony and asserted that a higher evaluation for 
PTSD was warranted.  The representative referred to a VA 
examination in May 2000 in which the veteran was assigned a 
GAF of 48.  A letter from his treating physician was also 
submitted.  

In a January 2001 VA mental disorders examination, the 
examiner noted a history of prolonged PTSD and treatment 
since 1992.  He was currently employed by the postal service 
and had worked for the postal service for the past 27 years.  
He had not lost any time from work.  He had no particular 
remissions in his symptoms of PTSD.  The examiner noted that 
the veteran was neat, clean, verbal, and cooperative with no 
impairment of thought or communications.  He reported 
occasional suicidal and homicidal thoughts. His behavior was 
appropriate, and he was oriented in all spheres and generally 
considered to be competent.  The diagnoses were PTSD, 
prolonged; major depressive disorder; and, substance abuse in 
remission.  A GAF of 51 was assigned.

The Board in September 2001 held that the veteran was 
entitled to an increase in his evaluation for PTSD from 50 to 
100 percent.  By rating action in October 2001 the RO 
established an effective date of December 15, 1999, for the 
100 percent rating for PTSD.

In December 2001 the veteran submitted an NOD with the 
effective date of the 100 percent rating, asserting the date 
should be October 1997 the date of the earlier increased 
rating claim.

By rating action in December 2001 entitlement to SMC was 
denied.  In making that determination the RO noted the 
veteran did not require the assistance of another person in 
performing the activities of daily living, and was not 
confined to his home.

In August 2002, the veteran filed a claim for SMC based on 
the need for aid and attendance of another person or at the 
housebound rate.  He noted that he required assistance from 
his daughter.  In addition the veteran submitted a Social 
Security Administration (SSA) notice that he had been found 
to be disabled under SSA rules on July 19, 2002.

In February 2003 the RO received a statement from the 
veteran's daughter noting she assisted her father with his 
activities of daily living.

The report of the February 2003 aid and attendance or 
housebound examination noted the veteran had a history of 
PTSD, bilateral pes planus, glaucoma, a broken arm and left 
elbow repair, left knee surgery, ruptured quadriceps tendon, 
and gunshot wound to the right side of his neck.  He 
complained that he was unable to take care of himself.  His 
daughter did his cooking, cleaning, and helped him fit his 
clothes, and his bathing.  He was not able to drive because 
of his medications, and because he became confused very 
easily.  He was dropped off for his examination by his 
daughter.  The examiner noted that the veteran had not been 
recently hospitalized, and he was not permanently bedridden.  
He was able to see mostly without any glasses and took care 
of all his financial matters by himself.  He was able to 
protect himself from the dangers of daily living.  He could 
take short trips but his daughter usually drove him.  During 
the day, he watched television or sat in the back yard.  He 
was well nourished and well built in no acute distress.  He 
walked normally without assistance.  His upper and lower 
extremities were functional without any amputations.  The 
doctor noted no problems with balance, propulsion, or 
ambulation.  The impression was PTSD requiring help at home 
due to an inability to cope with daily life, otherwise he was 
functional without any other difficulties. 

In December 2003 the Board remanded this case to the RO to 
comply with the notice requirements of the VCAA.  In 
particular the veteran was requested to provide any evidence 
in his possession that pertained to the claim for an earlier 
effective date.  

In an October 2004 VA aid and attendance examination, the 
examiner reviewed the claims file prior to the examination. 
The examiner noted a history of diabetes, PTSD, arthritis, 
erectile dysfunction, and glaucoma.  He stated that he needed 
aid and attendance on a daily basis.  His daughter drove him 
to his appointments as he had bad memory and his medication 
gave him problems with orientation.  The veteran was not 
hospitalized, or bedridden, and lived by himself.  His vision 
was better than 5/200 in both eyes.  He managed his own 
benefits and all his financial matters.  At home he did not 
have dizziness, bowel or bladder incontinence, and was able 
to ambulate.  At home he was able to perform self-care.  He 
brushed, shaved, and bathed usually by himself.  His daughter 
helped by laying out his clothes, but he usually dressed and 
ate by himself.  His daughter helped with cooking and 
groceries.  

The examiner noted the veteran's general appearance was good.  
There were no functional restrictions with reference to 
strength, coordination, inability for self-feeding, or 
fastening clothing, bathing, shaving, and toileting.  He was 
not amputated.  There was no muscle atrophy, contractures, or 
weakness, lack of coordination, or other problems noticed.  
There was no deficit of weight bearing, balance, or 
proportion noted.  The veteran was able to walk normally 
without any mechanical aides.  He did not leave his home but 
this was secondary to poor memory and disorientation.

The examiner's impression was the veteran had multiple 
medical problems.  Physically he did not appear to have any 
functional restrictions; however he complained of severe 
memory problems and disorientation from the multiple 
medications he took for his psychiatric problems   The 
veteran was, "physically able to take care of himself and 
does not have any physical limitations that I have been able 
to notice on my examination."

I.  Criteria/Analysis.

a.  Earlier Effective Date.  The relevant regulations provide 
that the effective date of an award of pension, compensation, 
or dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance (where the 
reopening is not due to new service medical records), or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2004).  The effective date may also be the earliest 
date as of which it is "factually ascertainable" that an 
increase in disability had occurred if the claim is received 
within one year from the date of the increase. 38 C.F.R. § 
3.400 (o)(2) (2004).  Any communication or action indicating 
an intent to apply for a benefit may be considered an 
informal claim.  38 C.F.R. § 3.155 (2004).  Further, VA or 
uniformed services medical records may form the basis of an 
informal claim for increased benefits where a formal claim of 
service connection has already been allowed.  38 C.F.R. § 
3.157 (2004).

The appellant had a 50 percent rating for his PTSD prior to 
December 15, 1999, as determined by the criteria of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 50 percent rating is 
warranted if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
personal hygiene); disorientation to time and place; memory 
loss for names of close relatives, own occupation, or own 
name.

In this case, the veteran maintains that he is entitled to a 
100 percent rating for PTSD earlier than the currently 
assigned date of December 15, 1999.  He maintains that he 
should be awarded benefits effective to October 1997, when he 
filed a previous increased ratings claim.  He maintains that 
this is the appropriate date since he has continuously 
prosecuted his claim.

By rating action in February 1998 the rating for PTSD was 
increased from 30 percent to 50 percent effective as of 
October 3, 1997, the date of a prior increased rating claim 
for PTSD.  This rating decision was not appealed by the 
veteran and it became final in accordance with 38 U.S.C.A. § 
7105.  The appellant has not specifically alleged CUE in the 
February 1998 decision.  Therefore, the February 1998 
decision is final as to the evidence then of record and as to 
any claim for an increased rating for PTSD filed prior to 
this date.  The date that the veteran filed an application 
for increased compensation benefits prior to this decision 
cannot serve as the effective date of his recent award of 
increased compensation.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (holding that for effective date purposes, 
"the application . . . must be an application on the basis of 
which the increased rating was awarded"); Washington v. 
Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the 
appellant had previously submitted claim applications, which 
had been denied, is not relevant to the assignment of an 
effective date based on a current application."); Wright v. 
Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an 
application that had been previously denied could not 
preserve an effective date for a later grant of benefits 
based on a new application).

In correspondence received by VA on December 15, 1999, the 
veteran requested an increased rating for PTSD.  As noted 
above, any communication or action indicating an intent to 
apply for a benefit may be considered an informal claim.  
Medical records may also be considered an informal claim.  
There is no correspondence from the veteran or medical 
evidence indicating an intent to file a claim for an 
increased rating for PTSD after the February 1998 rating 
decision and prior to the December 15, 1999, letter.  There 
is nothing in the record prior to this date which can be 
construed as an earlier claim for an increased rating.  
Therefore, the Board finds that the date of claim is December 
15, 1999.

The Board next must determine when entitlement to a 100 
percent rating was first shown.  VA outpatient clinic records 
for 1998 and 1999 reflect that the veteran experienced anger 
management problems that increasingly interfered with his 
professional and social life.  However, his PTSD was 
considered stable and in October 1999 it was noted that he 
was alert and calm, and his mood was euthymic and affect 
appropriate.  There were no psychotic symptoms and the 
veteran was working regularly as a supervisor with the United 
States Postal Service.  His sleep and appetite were good.  
The assessment was stable PTSD and he was to continue with 
his medication.  In December 1999, the veteran was again 
described as alert, calm and euthymic.

In an October 2001 rating decision, the RO increased the 
disability rating for PTSD to 100 percent effective December 
15, 1999.  There is no medical evidence prior to December 
1999 which would indicate that it was factually ascertainable 
that an increase in disability had occurred.  As noted above, 
the effective date may be the earliest date as of which it is 
"factually ascertainable" that an increase in disability had 
occurred if the claim is received within one year from the 
date of the increase.  38 C.F.R. § 3.400 (o)(2) (2004).  It 
is noted the veteran maintained employment during this 
period.  There is no indication of record prior to the 
receipt of the claim on December 15, 1999, that the criteria 
for a 100 percent rating for PTSD were met.

Therefore, the grant of a rating of 100 percent for PTSD was 
based on a new claim and evidence added to the record in 
support of this claim.  According to the law and regulations 
cited above, the appropriate effective date for such a claim 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  In reaching this determination, 
the Board has given due consideration to the doctrine of 
resolving all doubt in favor of the veteran, which requires 
that if the evidence preponderates in favor of the veteran or 
is in relative equipoise, the claim must be allowed and that 
the claim may be denied only if the fair preponderance of the 
evidence is against the claim. It is the judgment of the 
Board that the evidence is in favor of an effective date of 
December 15, 1999, for the assignment of the 100 percent 
rating for PTSD.  However, there are no documents on file 
which would provide any argument that a higher rating should 
be assigned from an earlier time.


b.  SMC based on the need for aid and attendance of another 
person or at the housebound rate.  If the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both feet, or of one hand 
and one foot, or is blind in both eyes, with 5/200 visual 
acuity or less, or is permanently bedridden or so helpless as 
to be in need of regular aid and attendance, special monthly 
compensation is payable.  38 U.S.C.A. § 1114(l).

The special monthly compensation provided by 38 U.S.C. 
1114(l) is payable for anatomical loss or loss of use of both 
feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.

(1) Extremities. The criteria for loss and loss of use of an 
extremity contained in paragraph (a)(2) of this section are 
applicable.

(2) Eyes, bilateral. 5/200 visual acuity or less bilaterally 
qualifies for entitlement under 38 U.S.C. 1114(l). However, 
evaluation of 5/200 based on acuity in excess of that degree 
but less than 10/200 (Sec. 4.83 of this chapter), does not 
qualify. Concentric contraction of the field of vision beyond 
5 degrees in both eyes is the equivalent of 5/200 visual 
acuity.

(3) Need for aid and attendance. The criteria for determining 
that a veteran is so helpless as to be in need of regular aid 
and attendance are contained in Sec. 3.352(a).

(4) Permanently bedridden. The criteria for rating are 
contained in Sec. 3.352(a). Where possible, determinations 
should be on the basis of permanently bedridden rather than 
for need of aid and attendance (except where 38 U.S.C. 
1114(r) is involved) to avoid reduction during 
hospitalization where aid and attendance is provided in kind. 
38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.

"Bedridden" will be a proper basis for the determination. For 
the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed. The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made. The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole. It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need. Determinations 
that the claimant is so helpless, as to be in need of regular 
aid and attendance will not be based solely upon an opinion 
that the claimant's condition is such as would require him or 
her to be in bed. They must be based on the actual 
requirement of personal assistance from others. 38 C.F.R. § 
3.352(a).

If the veteran has a service-connected disability rated as 
total, and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or, 
(2) by reason of such veteran's service-connected disability 
or disabilities, is permanently housebound, then the monthly 
compensation shall be $2,280.

For the purpose of this subsection, the requirement of 
''permanently housebound'' will be considered to have been 
met when the veteran is substantially confined to such 
veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to a service-
connected disability or disabilities which it is reasonably 
certain will remain throughout such veteran's lifetime.  38 
U.S.C.A. § 1114(s).

The special monthly compensation provided by 38 U.S.C. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) Has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) Is permanently housebound by reason of service-connected 
disability or disabilities.

This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime. 38 C.F.R. § 3.350(i).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

There is no competent medical evidence of record indicating 
that the veteran currently is blind or so nearly blind as to 
meet the criteria set forth in 38 C.F.R. § 3.352(a).  The 
October 2004 VA examination report reflects that the 
veteran's vision was better than 5/200 in both eyes.  It is 
neither asserted nor shown that he experiences loss of vision 
in both eyes that would meet the criteria of being blind or 
so nearly blind as set forth in 38 C.F.R. § 3.352(a).

Neither is the veteran a patient in a nursing home because of 
mental or physical incapacity.  Further, a review of all the 
medical evidence, including treatment records and the VA 
examination report overwhelming indicates that the veteran 
does not require aid and attendance as a result of inability 
to dress or undress himself or keep himself ordinarily clean 
and presentable.  Neither does he require the adjustment of 
any prosthetic or orthopedic appliance.  Further, it is not 
demonstrated that he is unable to feed himself through loss 
of coordination or weakness, nor is he unable to attend to 
the wants of nature.  Nor does any of this evidence indicate 
that the veteran is bedridden.  Rather, the evidence 
indicates that the veteran is able to dress, shave, bathe, 
and feed himself.  The evidence indicates that he is not 
bedridden and that he is able to attend to the wants of 
nature.

The veteran was able to walk unassisted and without any 
ambulatory devices at his October 2004 VA examination. With 
consideration that there is competent medical evidence 
indicating that he is able to conduct his daily affairs on an 
independent basis, and no evidence indicating that he has 
ever been unable to do so, a preponderance of the evidence is 
against a finding that he requires the regular assistance of 
another person to protect himself from the hazards of 
everyday living. On the basis of the above analysis, a 
preponderance of the evidence is against a finding that the 
veteran is helpless or so nearly helpless as to require the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502; 38 C.F.R. §§ 3.351, 3.352.

The RO has evaluated the veteran's disabilities as PTSD (100 
percent), diabetes mellitus (10 percent), and erectile 
dysfunction (0 percent). 

The veteran is evaluated as 100 percent disabled.  However he 
does not meet the criteria for being housebound since he is 
not substantially confined to his dwelling or immediate 
premises.  On the basis of the previous analysis with respect 
to the evaluation assigned to each of the veteran's 
disabilities, and competent medical evidence reflecting that 
he is physically able to depart his premises, a preponderance 
of the evidence is against a finding that the veteran is 
permanently housebound.  38 U.S.C.A. § 1502; 38 C.F.R. § 
3.351.


ORDER

An effective date prior to December 15, 1999, for the grant 
of a 100 percent disability rating for PTSD is denied.

Entitlement to SMC by reason of being in need of regular aid 
and attendance of another person or being housebound is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


